Citation Nr: 1826054	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  14-28 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for degenerative disease of the right shoulder.

2.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for degenerative disease of the lumbar spine.

4.  Entitlement to an initial disability evaluation in excess of 10 percent for Raynaud's disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel 


INTRODUCTION

The Veteran, who is the appellant, had active military service from August 1973 to July 1980.

These matters come before the Board of Veterans' Appeals (Board) on appeal of an April 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

This matter was previously before the Board in October 2016, at which time the Board reopened the previously denied claim of service connection for a lumbar spine disability and remanded all the issues on the title page for further development.  At the time the matter was previously before the Board, the disability evaluation assigned for Raynaud's was noncompensable.  In the October 2016 decision, the Board also expanded the issue of service connection for PTSD, to entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  

Following the requested development, the Appeals Management Center (AMC), acting on behalf of the RO, increased the Veteran's disability evaluation from noncompensable to 10 percent disabling, effective the date of the grant of service connection.  

The issues of service connection for degenerative disease of the right shoulder;  service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD); and service connection for degenerative disease of the lumbar spine are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ) via the AMC.  


FINDING OF FACT

Raynaud's phenomenon is manifested by characteristic attacks occurring one to three times a week, with no subjective complaints or objective findings of digital ulcers.


CONCLUSION OF LAW

The criteria for entitlement to a disability rating in excess of 10 percent for Raynaud's phenomenon have not been met.  38 U.S.C. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.104, Diagnostic Code 7117 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Raynaud's Syndrome warrants a 10 percent rating when characteristic attacks occur one to three times per week; a 20 percent rating where there are characteristic attacks occurring four to six times per week; a 40 percent rating where there are characteristic attacks occurring at least daily; a 60 percent rating with two or more digital ulcers and a history of characteristic attacks; and, a 100 percent rating with two or more digital ulcers plus autoamputation of one or more digits and a history of characteristic attacks.  38 C.F.R. § 4.104, Diagnostic Code 7117. 

Characteristic attacks consist of sequential color changes of the digits of one or more extremities lasting minutes to hours, sometimes with pain and paresthesias, and precipitated by exposure to cold or by emotional upsets.  These ratings are for the disease as a whole, regardless of the number of extremities involved or whether the nose or ears are involved.  38 C.F.R. § 4.104, Diagnostic Code 7117, Note.

In conjunction with his claim, the Veteran was afforded a VA examination in January 2013.  At the time of the examination, the Veteran reported that in cold weather he would have pain and peeling of right fingers only (denied problems with left hand or toes).  The pain resolved with warming of the fingers.  The Veteran indicated that he had not required treatment for this condition since he left the service.  The Veteran was noted to have characteristic attacks less than once a week with no ulcers.  There was no impact on his ability to work.  

The Veteran was afforded an additional VA examination in December 2016.  At the time of the examination, the Veteran reported that he lived in Belize and traveled to the Washington, DC area two times per year for his medical appointments.  He stated that his hands turned color when exposed to cold, to reddish during the winter months, at least two times per week.  He did not mention any other color discoloration.  He was not on any medication and had not had any visits for his Raynaud's condition in the past 12 months.  The examiner indicated that the Veteran had characteristic attacks 1-3 times per week.  The Veteran did not have any ulcers.  The examiner observed that the room was cool and that the Veteran had palmar reddish discoloration only.  There were no other findings.  The Veteran stated that he could not work outdoors during the winter months.

As detailed, post-service VA examination reports have not shown objective findings related to the Veteran's Raynaud's phenomenon, other than slight discoloration of the hands.  Digital ulcers have not been shown.  The Veteran was not experiencing any flare-ups at the time of either VA examination, and the Veteran has not sought any post-service treatment for his Raynaud's phenomenon.  Based on the lack of objective findings to support a finding of characteristic attacks occurring four to six times a week, the Board finds that the 10 percent rating compensates him for his Raynaud's symptomatology, contemplating characteristic attacks occurring one to three times a week.  38 C.F.R. §§ 4.3, 4.7.


ORDER

An initial disability evaluation in excess of 10 percent for Raynaud's disease is denied.


REMAND

As it relates to the claim of service connection for an acquired psychiatric disorder, to include PTSD, the Veteran has indicated that one of the stressors which caused his current psychiatric condition was having ingested methylsalicylate, whether it be accidentally or as a way of a suicidal gesture, a product, which in the service treatment records was noted to possibly cause death, with the Veteran ingesting more than five times the amount known to have caused death.  The Board further observes that the Veteran has been diagnosed as having both depression and major depressive disorder.  To date, the Veteran has not been afforded a VA examination to determine the nature and etiology of any current psychiatric disorder and its relationship to his period of service.  Given the foregoing, the Veteran should be afforded a VA examination to determine the etiology of any current psychiatric disorder and its relationship, if any, to service.  

As it relates to the claims of service connection for right shoulder and low back disorders, the Board notes that in the previous Board decision it was observed that  the Veteran had asserted that his lumbar spine and right shoulder disabilities were due to in-service injuries and to the high level of soccer played during military service.  In the action portion of the remand, the Board noted that the examiner must discuss the Veteran's history of playing competitive soccer for the military and the relationship, if any, to any current lumbar spine and right shoulder disability.  The examiner was also advised that the Veteran was competent to report injuries and symptoms and that his reports had to be considered in formulating the requested opinions.  If the examiner rejected the Veteran's reports, he had to provide  a reason for doing so. 

In conjunction with the remand, opinions were obtained with regard to the right shoulder and low back.  As to the low back, the examiner diagnosed the Veteran as having lumbar spine degenerative disease with a date of diagnosis of 2008, post service.  The examiner opined that the Veteran's back condition was not caused by and is not related to instances of similar complaints and treatment in service.  The examiner indicated that the Veteran's VA records from June 2009 showed that he did not start to develop back problems until after falling from a roof after 2008.  He indicated that this showed direct correlation between the current back condition and back injury in 2008, and history of his current back condition not developing until then.  He stated that low back sprain, contusion of the lumbar muscles, and mechanical low back pain were soft tissue injuries and did not cause breakdown of the cartilage of the joints and discs of the lumbar spine.  It was noted that review of records in VBMS (VA's electronic system) revealed no evidence of lumbar spine degenerative disease, s/p laminotomy, July 13, 2015, during active military service.  

As to the right shoulder, the examiner opined that the Veteran's right shoulder condition was not caused or a result of incurred in or caused by instances of similar complaints and treatment in service.  As rationale, the examiner indicated that the Veteran stated that his right shoulder chronic problems did not begin until 2003.  He denied any shoulder problems from 1980 (when he left service), until 2003.  The examiner indicated that if the Veteran's right shoulder problems were due to some instance in service, he would have lingering symptoms from 1980-current.  

The examiner noted that the records indicated that the Veteran was diagnosed with right A/C strain on June 30, 1974, and right shoulder strain on July 8, 1974.  He indicated that the Veteran's annual physical in June 1979 revealed a normal upper extremity examination and a normal physical profile indicating that the right shoulder condition in 1974 had resolved.  He stated that the Veteran's current diagnosis of A/C joint osteoarthritis right shoulder rotator cuff tear on MRI in August 2015, his current right shoulder condition, was post-service and not service-connected.  

Unfortunately, as noted above, the Board, in the prior remand, indicated that examiner must discuss the Veteran's history of playing competitive soccer for the military and the relationship, if any, to any current lumbar spine and right shoulder disabilities.  The examiner was also advised that the Veteran was competent to report injuries and symptoms and that his reports had to be considered in formulating the requested opinion.  In this regard, the examiner did not address the Veteran's playing soccer in service when rendering either the right shoulder or low back opinion.  

The Board further notes that while the VA examiner relied upon the prior VA examiner's report that the Veteran indicated that his right shoulder problems began in 2003 as one of the bases for his negative opinion, the record also contains references of the Veteran reporting that his right shoulder problems began in service.  As to the passage of time and back problems, the Board observes that the Veteran reported having back problems on his initial application for compensation and pension received in close proximity to his period of service.  The Board further observes that the Veteran was also noted to have fallen off a roof in service  which caused a back injury.  

Finally, while the Board notes that additional service treatment records were received in November 2016, the records do not contain any treatment records marked service separation examination or any examination report within close proximity to the Veteran's release from service.  The Board specifically requested that the Veteran's service separation examination be obtained and that requests for this record continue until the RO determined that the records sought did not exist or that further efforts to obtain these records would be futile.  There has been no such finding.  As evidenced above, the directives of the Board remand were not complied with, therefore, further action by the Board would be in violation of the holding in Stegall v. West, 11 Vet. App. 268, 270-1 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Again attempt to obtain the Veteran's military separation examination and associate it with the claims file. 

Efforts to obtain this record must be associated with the claims file and requests for this record must continue until the AOJ determines that the record sought does not exist or that further efforts to obtain those records would be futile.

2.  Undertake appropriate development to obtain all outstanding VA and/or private treatment records related to the Veteran's outstanding claims.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified.

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of any psychiatric disorder(s), including PTSD, which may be present.  The entire record should be made be available for review by the examiner in conjunction with the examination.  The examiner is requested to render an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran currently has PTSD related to his period of service.  If a diagnosis of PTSD is rendered, the examiner should identify the claimed stressor that serves as the basis for the diagnosis of PTSD.  

Alternatively, if PTSD is not found on examination, the examiner must delineate all diagnoses reached to account for the Veteran's psychiatric symptomatology.  The examiner must also express an opinion as to whether any psychiatric disorder(s) found on examination, is/are related to the Veteran's period of service. 

Complete detailed rationale must be provided for any opinion that is rendered.

4.  If available, return the claims folder to the VA examiner who performed the December 2016 VA examinations and provided the May 2017 VA opinions regarding the low back and right shoulder disorders.  Following a review of the file, the examiner is to render the following opinions:  Is at least as likely as not (a 50 percent or greater probability) that any right shoulder or low back disability had its onset during military service or is otherwise related to such service. 

The examiner must provide a comprehensive rationale for all opinions provided.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

The examiner must discuss the Veteran's history of playing competitive soccer in the military and the relationship, if any, to any current right shoulder disability.  The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinion.  If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.  In this regard the examiner should comment on the discrepancies in the 2013 VA examiner's report that the Veteran's right shoulder disorder began in 2003 versus the Veteran's reports of continuous shoulder problems since service at other times during the appeal period.  

The examiner must also discuss the Veteran's history of playing competitive soccer in the military and the relationship, if any, to any current low back disorder.  The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinion.  If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.  In this regard, the examiner should comment on the Veteran's reports of having back problems since, service, to include on his initial application for compensation received in close proximity to his period of service.   

Complete detailed rationale is requested for each opinion that is rendered.  

5.  Review the claims file.  If any development is incomplete, including if the examination reports do not contain sufficient information to respond to the questions posed, take corrective action before readjudication.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing all indicated development, and any additional development deemed necessary, readjudicate the claims in light of all the evidence of record.  If any benefit sought on appeal remains denied, then a fully responsive Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


